DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed preliminary amendment on 3/4/2020. Claims 6, 7, 9, 1013, 1819, 21, 22, 29 and 30 have been cancelled without prejudice or disclaimer. Claims 1-5, 8, 11, 12, 14-17, 20, 23-28 and 31 are pending in the application. 
Applicant’s remark has been considered.

Drawings
The drawings are objected to because there are 3 (three) Figs. 6A, 6B and 2 (two) Fig. 7 in the drawings submitted on 3/4/2020 by applicant. The formal drawings are required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 11-12, 14-17, 20, 23-28 and 31 (suppose that applicant will file appropriate amendment to correct the claim 12 as indicated above) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 and 27, the claimed invention are unclear and not defined because the following reasons: 1) the intensity data is only a data to be used, it is not a technical performance operation to define for calculating a first intensity descriptor for the local point cloud in step b). 2)  the steps d) and e) are unclear and indefinite on how comparing the first intensity descriptor with at least some of the second intensity descriptors being performed in technical operation in order to recognize what results to be used to support for determining a location with respect to the map at least in part in accordance with results of the comparison? 
Dependent claims 2-5, 8, 11, 12, 14-17, 20, 23-26, 28 and 31 are rejected based on the rejection of the base claims.

Allowable Subject Matter
Claims 1 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and overcome the objections, set forth in this Office action.
The reasons for indicating allowable subject matter is not provided at this time because when considered in combination of the claimed invention, the reasons relates in corporation of the interrelationship performance operation as indicated in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lowe (US 6711293) discloses method and apparatus for identifying scale in variant features in an imager and use of same for locating an object in an image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





	/BRYAN BUI/               Primary Examiner, Art Unit 2865